Citation Nr: 0829972	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-25 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for hepatitis C. 
 
2.  Entitlement to service connection for heart disease, to 
include as secondary to post-traumatic stress disorder 
(PTSD). 
 
3.  Entitlement to an effective date earlier than March 22, 
2000 for the grant of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1971.

Service connection for hepatitis was initially denied by a 
decision of the Department of Veterans Affairs (VA) agency of 
original jurisdiction in May 1995.  The veteran was notified 
of this decision by letter dated that same month but did not 
file a timely appeal.  This determination is final. See 
38 C.F.R. § 20.1103 (2008).  He attempted to reopen his claim 
for such in August 1998 and January 2003.  The RO declined to 
reopen the claim in March 1999 and June 2003, respectively.

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from a December 2005 rating determination of 
VA Regional Office (RO) in Muskogee, Oklahoma that declined 
to reopen the claim of service connection for hepatitis C, 
and denied service connection for heart disease secondary to 
PTSD, as well as an earlier effective date of service 
connection for PTSD.  

The veteran was afforded a videoconference personal hearing 
at the RO in March 2008 before the undersigned Veterans Law 
Judge sitting at Washington, DC.  The transcript is of 
record.  

During the hearing, the veteran and his representative 
appeared to raise the issue of whether there was clear and 
unmistakable error in not assigning an earlier effective date 
for service connection of PTSD.  This matter is referred to 
the RO for appropriate consideration.

In correspondence from the appellant's representative dated 
in March 2008, the issue of entitlement to service connection 
for a skin disorder, to include as due to Agent Orange 
exposure, was withdrawn from appellate consideration.  

Following review of the record, the issues of entitlement to 
service connection for hepatitis C and cardiac disease as 
secondary to PTSD will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in May 1995, the 
RO denied service connection for hepatitis C; the RO declined 
to reopen the claim in March 1999 and June 2003.

2.  Evidence received subsequent to the June 2003 RO 
decision, when considered by itself or with previous evidence 
of record, relates to an unestablished fact necessary to 
support the claim of entitlement to service connection for 
hepatitis C.

3.  A VA outpatient clinic note dated February 22, 2000 
showing a diagnosis of PTSD was an informal claim for PTSD. 

4.  The reopened claim of service connection for PTSD 
received on March 22, 2000 was the later of the two events 
following final disallowance in March 1999 of a prior claim 
of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's June 2003 decision that declined to reopen the 
claim of service connection for hepatitis C is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 
20.1103 (2008).

2.  The evidence received subsequent to the RO's June 2003 
decision is new and material and the appellant's claim of 
entitlement to service connection for hepatitis C is 
reopened. 38 C.F.R. § 3.156 (2008).

3.  The criteria for an effective date earlier than March 22, 
2000 for the grant of service connection for PTSD have not 
been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary considerations - Duty to assist the veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to the claim to reopen service connection for hepatitis C, 
the Court of Appeals for Veterans Claims (Court) has held 
that the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating the claim. 
Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A (a) (2).  In view of the Board's favorable 
decision with respect to the threshold issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for hepatitis C, further 
assistance is unnecessary to aid the appellant in 
substantiating this aspect of the claim.

As to the claim for an earlier effective date for the grant 
of service connection for PTSD, VCAA notice is not required 
because the issue presented involves a claim that cannot be 
substantiated as a matter of law due to undisputed facts. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

1.  New and material evidence to reopen the claim of service 
connection for hepatitis C.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110 (West 2002 & Supp 
2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Factual Background and Legal Analysis

As noted previously, the record reflects that the RO denied 
entitlement to service connection for hepatitis C by rating 
actions dated May 1995, March 1999 and June 2003.  The 
appellant did not file timely appeals and those 
determinations are final. See 38 C.F.R. § 20.1103.  He most 
attempted to reopen his claim for such in a claim received in 
March 2005.  As the June 2003 RO decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim of entitlement to service connection for 
hepatitis C should be reopened and re-adjudicated de novo. 
See Evans v. Brown, 9 Vet. App. 273 (1996).  A claim that is 
the subject of a final decision can only be reopened upon the 
submission of new and material evidence. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 2001.  

New evidence is defined in 38 C.F.R. § 3.156(a) (2008) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2003 RO 
decision declining to reopen the claim of entitlement to 
service connection for hepatitis C included service medical 
records showing no complaints, symptoms or diagnosis of that 
disease.  The first clinical diagnosis of such appears in the 
record in March 1991.  Chronic active hepatitis was noted on 
a VA hospital discharge summary in April 2004.  VA outpatient 
clinic notes documented a personal history that included 
intravenous and intranasal drug use, multiple sex partners 
and multiple tattoos.  

Evidence added to the record following the RO's June 2003 
denial of the claim of service connection for hepatitis C 
consists of extensive VA outpatient records dating from 2003 
showing treatment for various complaints and disorders, 
including continuing follow-up and intervention for hepatitis 
C.  Internet-based research was submitted pertaining to jet 
gun injectors and their possible role in transmitting blood-
borne pathogens.  In a medical report dated in February 2008, 
T. W. A., M.D., indicated that he had reviewed the veteran's 
claim folder and stated that the veteran had had hepatitis C 
since serving in Vietnam.  Dr. T. W. A appeared to attribute 
the veteran's contracting hepatitis C to air injectors that 
were used during the Viet Nam era for vaccinations. 

The Board finds that the additional information, in 
particular, the research relating to jet gun injections and 
the opinion provided by Dr. T. W. A, when viewed in the 
context of the record, provides a nexus between the currently 
claimed hepatitis C and service.  This evidence clearly tends 
to support the veteran's claim in a manner not previously 
demonstrated.  It must therefore be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board finds that new and material evidence has been 
submitted, and the claim of entitlement to service connection 
for hepatitis C is reopened.  This issue will be addressed 
further in a remand below.

2.  Earlier effective date of service connection for PTSD.

Law and regulations

Absent a finding of clear and unmistakable error, the 
assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.400 (2008).  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400 (2008).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits. 38 C.F.R. 
§ 3.157 (2008).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2008).  A 
claim, whether "formal" or "informal," must be in writing in 
order to be considered a claim or application for benefits. 
See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  
Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002 
& Supp. 2008). Section 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid. See Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal 
claim is any communication indicating intent to apply for one 
or more benefits, and must identify the benefit sought. 38 
C.F.R. § 3.155(a) (2008).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date and pointed out that the applicable statutory and 
regulatory provisions, properly construed, require that the 
Board look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, 
for increased benefits and, then, to all other evidence of 
record to determine the "earliest date as of which," 
disability is ascertainable. 38 U.S.C.A. § 5110(b)(2); see 38 
C.F.R. §§ 3.400(o)(2), 3.155(a) (2008); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).



Factual Background and Legal Analysis

In order to decide the veteran's appeal on the issue of an 
earlier effective date for the grant of service connection 
for PTSD, the Board must determine the dates of the claim and 
the date entitlement arose.

The Board observes in this instance that service connection 
for PTSD was initially denied in May 1995, followed by a 
denial of the claim in March 1999.  The appellant did not 
file timely appeals as to either of those determinations and 
they became final (See 38 C.F.R. § 20.1104 (2008)), and could 
not be reopened without evidence deemed to be new and 
material. See 38 C.F.R. § 3.156.  The appellant most recently 
attempted to reopen his claim for service connection of PTSD 
in correspondence received on March 22, 2000.  Also received 
on that date were VA outpatient clinical records dating from 
February 17, 2000 showing that he was receiving treatment for 
emotional challenges.  Following a visit on February 22, 
2000, a definite diagnosis of PTSD was provided that was 
corroborated on VA psychiatric examination in April 2001.  
Service connection was granted, effective from the date of 
the reopened claim received on March 22, 2000.

The Board finds that the February 22, 2000 VA outpatient 
clinic note constituted an informal claim for PTSD.  The date 
of outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim. See 38 C.F.R. § 3.157(a), (b)(1) 
(2008).  However, the law regarding effective dates is clear.  
Absent a finding of clear and unmistakable error, and except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on a claim reopened after 
final disallowance will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400 (2008). 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).  

The Board points out that although a diagnosis of PTSD was 
shown in VA outpatient records on February 22, 2000 (date 
entitlement arose), the claim received on March 22, 2000 was 
the later of the two events progressing to the grant of 
service connection following final disallowance in March 
1999.  Therefore, an effective earlier date than March 22, 
2000 for the grant of service connection for PTSD must be 
denied.  In a case such as this one where the law and not the 
evidence is dispositive, an earlier effective date is not 
warranted because of the absence of legal merit or the lack 
of entitlement under the law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

While the appellant argues that the effective date of service 
connection for PTSD should date back to at least 1994 when he 
initially filed his claim, this would entail adjudicating 
clear and unmistakable error in the prior final denials of 
the claims of service connection for PTSD which the Board 
does not have jurisdiction over at this time.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for hepatitis C; the claim is 
granted to this extent.

An effective date earlier than March 22, 2000 for the grant 
of service connection for PTSD is denied.


REMAND

As noted above, in a medical report dated in February 2008, 
Dr. T. W. A appeared to attribute the veteran's contracting 
hepatitis C to air injectors that were used during the 
Vietnam era for vaccinations.  He did not refer to any of the 
veteran's other multiple risk factors for hepatitis C, 
including intravenous drug use in service, that are well 
documented in the record.  The Board observes that the 
veteran has never had a VA examination for compensation 
purposes in this regard and one should be performed.  The 
Board finds that further development is warranted, to include 
a VA examination with review the evidence in its entirety and 
a medical opinion.

The veteran asserts that he now has heart disease that is 
secondary to or has been made worse by service-connected PTSD 
for which service connection is warranted.  In multiple 
statements in the record and on personal hearing in March 
2008, he has consistently stated that PTSD has contributed to 
heart disease.

The appellant was afforded a VA examination in this regard 
April 2006.  The examiner found that heart disease was not 
likely caused by or had been aggravated by PTSD and concluded 
it was more likely due to the veteran's other risk factors 
for the disease, including heavy smoking.  However, in a 
medical report dated in February 2008, Dr. T.W.A., M.D, 
stated that medical authority supported a finding that PTSD 
could result in multiple cardiac problems, including 
infarction.  He related that "There is no doubt in my mind 
that [the veteran] is one of those cases reading through his 
charts."

In this instance, the Board finds that there a clear conflict 
in the clinical opinions as to whether heart disease is 
related to PTSD such that the case should be remanded for an 
examination by a VA specialist in heart disease. 

The fulfillment of the VA's statutory duty to assist includes 
affording VA examinations by specialists when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Review of the record reflects that the veteran has been 
receiving Social Security benefits since 1991.  However, the 
clinical evidence on which the award is based is not of 
record.  The Court has held that VA must obtain Social 
Security Administration decisions and records which may have 
bearing on the veteran's claim. See Waddell v. Brown, 5 Vet. 
App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Therefore, these 
records should also be requested and associated with the 
claims folder. 

Additionally, the record indicates that the appellant 
continues to seek VA outpatient treatment.  The most recent 
records date through September 2007.  As VA has notice of the 
potential existence of additional VA records, they must be 
retrieved and associated with the other evidence already on 
file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, VA records dating from 
October 2007 to the present should be requested and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2008), and any 
other legal precedent are fully 
complied with and satisfied with 
respect to the issues of 
entitlement to service connection 
for hepatitis C, and service 
connection for heart disease as 
secondary to PTSD.  

2  The RO should contact the 
Social Security Administration and 
obtain a copy of the agency 
decision in the veteran's case, 
and the medical documentation 
relied upon for the award of 
disability benefits.

3.  VA outpatient records dating 
from October 2007 should be 
requested and associated with the 
claims folder.

4.  After a reasonable period of 
time for receipt of additional 
records, the veteran should be 
scheduled for an examination by a 
VA cardiologist.  The claims 
folder and a copy of this remand 
should be provided to the examiner 
in connection with the 
examination.  The examiner must 
indicate whether or not the claims 
folder was reviewed.  All 
indicated tests and studies should 
be conducted and clinical findings 
should be reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.

Based on a thorough review of the 
record and clinical evidence, the 
examiner is requested to provide 
an opinion with supporting 
rationale as to whether it is at 
least as likely as not (50 percent 
probability or better) that the 
veteran now has heart disease that 
a) dates from service; b) is 
secondary to service-connected 
PTSD: and/or c) whether heart 
disease has been made chronically 
worse (aggravated) by the service-
connected PTSD.  If aggravation is 
found, the examiner should offer 
an assessment of the extent of 
additional disability resulting 
from aggravation related to PTSD.  
The opinion should be set forth in 
detail in a narrative report.

5.  The veteran should be 
scheduled for examination by a VA 
internist to determine the 
etiology and onset of hepatitis C.  
The claims folder and a copy of 
this remand must be made available 
to and be reviewed by the examiner 
prior to completion of the 
examination report.  The 
examination report must indicate 
whether or not the claims folder 
was reviewed.  Any indicated 
studies should be performed, and 
clinical findings should be 
reported in detail.  Following 
thorough review of the record and 
physical examination, the examiner 
is requested to respond to the 
following question: What is more 
likely than not the etiology/cause 
and onset date of the veteran's 
hepatitis C?  Dr. T. W. A's 
findings in the February 2008 
report relative to the etiology of 
the veteran's hepatitis C should 
be considered and specifically 
discussed.  The opinion should be 
set forth in detail in a narrative 
report.

6.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  Copies of the examination 
notifications should be included 
in the claims folder.  Failure to 
appear for examinations should be 
noted in the file.

7.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide competent 
medical opinions.  If a report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

8.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


